F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            NOV 20 1997
                              FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    LARRY D. BUCK,

                Plaintiff-Appellant,

    v.                                                    No. 96-7122
                                                      (D.C. No. CV-96-204)
    UNIROYAL GOODRICH TIRE                                (E.D. Okla.)
    CO., INC.,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before PORFILIO and LUCERO, Circuit Judges, and MARTEN, ** District
Judge.




         Plaintiff Larry Buck appeals the order of the district court granting

summary judgment to defendant Uniroyal on his claims brought pursuant to the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101-12213, and




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable J. Thomas Marten, District Judge, United States District
Court for the District of Kansas, sitting by designation.
Oklahoma’s worker’s compensation retaliatory discharge statute, Okla. Stat. tit.

85, § 5. 1 For substantially the reasons stated by the district court, we affirm.

      The district court has thoroughly and accurately recited the pertinent facts

of this case, and we will not repeat them here. On appeal, plaintiff contends that

there are genuine disputes as to whether he was constructively discharged,

whether he was a qualified individual as defined by the ADA, and whether he was

retaliated against for filing a workers’ compensation claim. The only issue

meriting even brief discussion is whether plaintiff resigned or was constructively

discharged.

      Plaintiff argues he was constructively discharged when Uniroyal refused to

settle his workers’ compensation case unless his quit his job. We have thoroughly

reviewed the record in this case and note, as did the district court, that on three

occasions prior to filing this lawsuit, including once under oath, plaintiff stated he

had voluntarily resigned his position at Uniroyal. Other than the self-serving

statements of plaintiff and his attorney, there is no evidence in the record to

contradict the conclusion of the district court that plaintiff has changed his story




1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument.

                                          -2-
in an attempt to create a factual issue regarding the termination of his

employment. See Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986).

      The judgment is AFFIRMED.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                         -3-